           Case 1:19-cr-00230-DAD-BAM Document 67 Filed 10/14/20 Page 1 of 1



 1   Kevin P. Rooney, #107554
     Of Counsel, HAMMERSCHMIDT LAW CORPORATION
 2   2445 Capitol Street, Suite 150
     Fresno, CA 93721
     Tel: (559) 233-5333
 3   Fax: (559) 233-4333
 4   Attorney for Defendant, KENNETH SHANE PATTERSON
 5

 6                      IN THE UNITED STATES DISTRICT COURT FOR THE
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
                                                      )
 9   UNITED STATES OF AMERICA,                        )   Case No.: 1:19 CR 230 DAD/BAM
                                                      )
10                  Plaintiff,                        )   DEFENSE FILING OF PARTIALLY
                                                      )   REDACTED EXHIBIT TO DEFENDANT’S
11          vs.                                       )   BRIEF ADDRESSING POTENTIAL
                                                      )   DETENTION ORDER
12   KENNETH SHANE PATTERSON,                         )
                                                      )   Date: October 14, 2020
13                  Defendant.                        )   Time: 2:00 p.m.
                                                      )   Location: Hon. Stanley A. Boone
14                                                    )

15

16

17          The defense previously sought to file this exhibit under seal to protect an individual’s
18   privacy. The Court has ordered the public filing of a partially redacted version of the exhibit and
19
     this pleading complies with the Court’s order.
20

21   Dated: October 14, 2020                               Respectfully submitted,
22                                                          /s Kevin Rooney
                                                            KEVIN P. ROONEY
23
                                                            Attorney for defendant
24                                                          KENNETH S. PATTERSON

25

26
27

28                                                    1
